DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13, in the reply filed on 06/28/2022 is acknowledged.
Claims 14, 18 and 23-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/28/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (US 2018/0026183).
Regarding claim 1, Liu discloses, in FIG. 1 and in related text, a cationic filamentary (CF) device comprising: 
a first electrode (12), wherein the first electrode comprises an electrochemically inert material; 
a second electrode (15), wherein the second electrode comprises an electrochemically active material, wherein the electrochemically active material comprises Sn; and 
an insulator (14) disposed between the first electrode and the second electrode (see Liu, [0028])
such that a voltage applied to the second electrode with respect to the first electrode causes formation of a conductive filament in the insulator extending from the second electrode toward the first electrode (see Liu, [0006], [0032]: under an electric field metal ions of second electrode 15 pass through insulator 14 toward first electrode 12, thus forming conductive filament).
Since Sn ions of second electrode (15) are positively charged (see, for example, Terrence A. Lee, Introductory General Chemistry - CHEM 1010, 2013, Chapter 3), Liu inherently discloses a positive voltage applied to the second electrode with respect to the first electrode (positively charged particles moves from higher potential or voltage to lower potential).
Regarding claim 2, Liu discloses wherein the electrochemically inert material (of first electrode 12) comprises at least one of: W, Pt, Au, Mo, Co, Cr, Al, Ru, Ir, Sc, doped poly-Si, TiW, or TaN, indium tin oxide (ITO), fluorine doped tin oxide (FTO), and doped zinc oxide (see Liu, [0030]).
Regarding claim 3, Liu discloses wherein Sn (of second electrode 15) is present as a component of an alloy or compound (see Liu, [0033]).
Regarding claim 4, Liu discloses wherein the insulator (14) comprises at least one of: HfO2, Ta2O5, SiO2, WO3, MoOx, ZrO2, ZnO, SrTiO3, TiO2, CeOx, ZnO, Al2O3, MoOx, GdOx, and AlN (see Liu, [0032]).
Regarding claim 5, Liu discloses further comprising a conductive filament formed between the first electrode and the second electrode by way of applying a positive voltage above a threshold voltage (0 volt) to the second electrode with respect to the first electrode (see discussion on claim 1 above).
Regarding claim 6, Liu discloses wherein the CF device provides a bistable resistance behavior, wherein the bistable resistance behavior comprises an ON state and an OFF state, wherein the ON state comprises a low resistance state and wherein the OFF state comprises a high resistance state, wherein the ON state occurs upon applying a voltage greater than one or more threshold voltages to the second electrode with respect to the first electrode (see Liu, [0006], [0032]).
Regarding claim 7, Liu discloses wherein a thickness of the first electrode (12) is between 4nm and 100nm (see Liu, [0030]).
Regarding claim 8, Liu discloses wherein a thickness of the insulator (14) is between 1nm to 10nm (see Liu, [0032]).
Regarding claim 9, Liu discloses wherein a thickness of the second electrode (15) is between 20nm to 100nm (see Liu, [0033]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Jo (US 9,570,678).
Regarding claim 10, Liu discloses the device of claim 1.
Liu does not explicitly disclose a field oxide disposed on the first electrode, wherein the field oxide comprises a lithographically-defined and etched window to the first electrode.
Jo teaches a field oxide (1802) disposed on the first electrode (602), wherein the field oxide comprises a window to the first electrode (see Jo, FIG. 21, column 10, lines 17-54).
Liu and Jo are analogous art because they both are directed to resistive memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Liu with the features of Jo because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Liu to include a field oxide disposed on the first electrode, wherein the field oxide comprises a window to the first electrode, as taught by Jo, in order to form a resistive switching device (see Jo, column 11, lines 1-26).
Jo does not explicitly teach the process step “lithographically-defined and etched” of the product-by-process limitation “a lithographically-defined and etched window” of claim 10. 
However, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. See MPEP § 2113. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979). See also, MPEP § 2113.
Here, the structure implied by the process steps is a window. Since Jo already teaches the window, the limitation “a lithographically-defined and etched window” of claim 10 is obvious over Jo.
Regarding claim 11, Liu in view of Jo teaches the device of claim 10.
Jo teaches that the window has a non-zero size (to contain resistive switching material 1702) (see Jo, FIG. 21, column 10, lines 47-54). Thus Jo teaches wherein the window comprises a size between 50nm to 100nm.
Jo does not explicitly teach wherein the window comprises a diameter. Here, the limitation merely is directed to a window with circular shape instead of other shapes. However, changes in shape is a matter of choice which a person of ordinary skill in the art would have found obvious. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See also, MPEP § 2144.04.
Regarding claim 12, Liu in view of Jo teaches the device of claim 10.
Jo teaches wherein the insulator (1702) is disposed between the second electrode (2102) and the first electrode (602) within the window (see Jo, FIG. 21, column 10, lines 47-54), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 10.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Shukh (US 2014/0353662).
Regarding claim 13, Liu discloses the device of claim 1.
Liu discloses a substrate (11), wherein the first electrode (12) is disposed on the substrate, wherein the substrate comprises a SiO2 layer (see Jo, FIG. 1, [0030]).
Liu discloses the second electrode (15) includes metals such as Sn or Cu (see Liu, [0028]).
Liu does not explicitly disclose a capping layer disposed on the second electrode, wherein the capping layer comprises Au.
Shukh teaches an electrode of a resistive memory device includes laminate of metals such as laminate of Au or Cu (see Shukh, [0049]-[0050]). Thus Shukh teaches a capping layer disposed on the second electrode, wherein the capping layer comprises Au (Au layer laminated on another metal layer). 
Liu and Shukh are analogous art because they both are directed to resistive memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Liu with the features of Shukh because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Liu to include a capping layer disposed on the second electrode, wherein the capping layer comprises Au, as taught by Shukh, because it is simple substitution of one known element for another to obtain predictable results (serve as electrode of a resistive memory device). See MPEP § 2143.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811